[Cite as Khayyam Publishing Co. v. Marzvann, 2013-Ohio-5332.]




                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                 ATHENS COUNTY

Khayyam Publishing Co., et al.,     :
                                    :
      Plaintiffs/Appellants/Cross-  :   Case No. 12CA29
      Appellees,                    :
                                    :
      v.                            :
                                    :
Dr. Soheyla Marzvaan,               :
                                    :   DECISION AND JUDGMENT
      Defendant/Appellee/Cross-     :   ENTRY
      Appellant.                    :
                                    :   Released: 11/21/13
__________________________________________________________________
                                APPEARANCES:

Gerald A. Mollica, Mollica, Gall, Sloan, Sillery & McCarthy Co., L.P.A., Athens,
Ohio, for Plaintiffs/Appellants/Cross-Appellees.

Sky Pettey, Lavelle and Associates, Athens, Ohio, for Defendant/Appellee/Cross-
Appellant.
__________________________________________________________________

McFarland, P.J.

        {¶1} Appellants/Cross-Appellees Reza Aftabizadeh and his business,

Khayyam Publishing Company, appeal the summary judgment of the Athens

County Court of Common Pleas granting summary judgment in favor of

Appellee/Cross-Appellant Soheyla Marzvaan and against them on their claim of

unjust enrichment in the amount of $200,000 and against them on their entire fraud
Athens App. No. 12CA29                                                                 2


claim. They also appeal the decision of the trial court following a bench trial in

which the trial court found that the parties did not have a contractual agreement for

business services or rent and denied them their damages for an alleged breach of

contract in the sum of $40,000. Marzvaan appeals the trial court’s judgment

following the bench trial against her and awarding Aftabizadeh and Khayyam

Publishing $30,000 representing an unpaid loan obligation and the award against

her and in favor of them in the amount of $22,800 reflecting the value of certain

personal property. Upon a de novo review of the record supporting the trial court’s

summary judgment decision, we find that the trial court properly awarded

summary judgment in favor of Marzvaan and against Aftabizadeh and Khayyam

Publishing on their claim for unjust enrichment as to the $200,000 transfer and on

their entire fraud claim. Further, based upon the manifest weight of the evidence

we find that the trial court’s decision following a bench trial finding that the parties

did not have a contractual agreement was supported by competent, credible

evidence. However, we find that the trial court’s finding that a loan agreement for

$30,000 existed between the parties and its judgment against Marzvaan and in

favor of Aftabizadeh and Khayyam Publishing for $30,000 was against the

manifest of the evidence. There was not competent, credible evidence establishing

the material elements of a loan between the parties in the sum of $30,000 and we
Athens App. No. 12CA29                                                             3


reverse the court’s award to Aftabizadeh and Khayyam Publishing in that amount.

Finally we find competent, credible evidence supporting Aftabizadeh’s claim for

$22,800 in personal property against Marzvaan and affirm the trial court’s award

on this claim.

                         I.    PROCEDURAL HISTORY

      {¶2} Reza Aftabizadeh and Khayyam Publishing filed a complaint against

Soheyla Marzvaan in February of 2009 alleging that Aftabizadeh gave Marzvaan

$370,000 in anticipation of marriage. He alleged that $100,000 had been returned

to him, but that he was still owed $270,000. He also claimed that he purchased

new furniture and brought some of his own personal property to Marzvaan’s house

based on his belief that he would be residing there. The couple ended their

relationship and did not marry. Aftabizadeh sought a judgment in the sum of

$300,000, consisting of $270,000 in various cash transfers, plus an estimated

$30,000 in personal property. He set forth two counts in his original complaint: one

for unjust enrichment and one for fraud.

      {¶3} Marzvaan filed a motion for summary judgment on both counts of the

complaint for the entire $270,000, plus the personal property. Marzvaan argued

that, although Aftabizadeh alleged that the monies were gifts in anticipation of

marriage, he did not place any express conditions on the transfers, Aftabizadeh
Athens App. No. 12CA29                                                                4


never proposed, the couple was never engaged, nor did he ever give Marzaan an

engagement ring. Therefore, she argued, the gifts were not expressly conditioned

on marriage, but instead were irrevocable inter vivos gifts. Aftabizadeh opposed

Marzvaan’s motion for summary judgment and filed his own motion for summary

judgment. In his motion, Aftabizadeh abandoned his claims that the transfers were

gifts in anticipation of marriage. He re-characterized the $200,000 transfer as a

loan to Marzvaan so that she could make a real estate investment on his behalf and

the remaining $70,000 in transfers as loans that would require repayment. He also

claimed that he loaned the furniture and other personal property to Marzvaan. The

trial court granted summary judgment to Marzvaan as to the $200,000 transfer,

finding that it was an absolute irrevocable gift. The court also granted Marzvaan’s

motion as to Aftabizadeh’s fraud claim finding that the parties had a caring and

meaningful relationship with one another, but eventually broke up. “That’s life –

not fraud,” the court concluded. The court denied Marzvaan’s motion as to

Aftabizadeh’s unjust enrichment claims for $70,000 and the personal property,

finding that there were genuine issues of material fact as to these transfers and

insufficient information concerning the personal property. The court denied

Aftabizadeh’s cross motion for summary judgment in its entirety.

      {¶4} In February 2012, three years after they filed their original complaint,
Athens App. No. 12CA29                                                               5


Aftabizadeh and Khayyam Publishing, filed an amended complaint in which they

added a breach of contract claim for the $70,000 in transfers. In addition to

characterizing the transfers as gifts in contemplation of marriage as he had done

previously, Aftabizadeh also alleged that he and Khayyam Publishing entered into

a contract with Marzaan in which Khayyam Publishing and he were to make

installment payments aggregating $70,000 for business services and office space

that were never provided by Marzaan. The court set a date for the bench trial and

clarified the remaining issues to be tried as Aftabizadeh’s unjust enrichment and

breach of contract claims as to the $70,000 and the issues related to the personal

property. See Journal Entry, June 25, 2012. After a bench trial, the trial court

entered a judgment in favor of Marzaan as to $40,000 of the $70,000 in transfers.

The court awarded Aftabizadeh and Khayyam Publishing $30,000 that it

characterized as a loan, plus $22,800, which was the value of the personal

property, for a total judgment of $52,800 in favor of Aftabizadeh and Khayyam

Publishing.

      {¶5} Aftabizadeh and Khayyam Publishing appealed the trial court’s

judgment granting Marzaan summary judgment as to the $200,000 transfer and the

judgment after the bench trial awarding a judgment in her favor on their claim of

$40,000. Marzaan cross-appealed the award of $52,800 in favor of Aftabizadeh.
Athens App. No. 12CA29                                                              6


                                     II. FACTS

      {¶6} Aftabizadeh and Marzaan first met in 1980 while both were students.

Their life’s ambitions pulled them in different directions and they lost contact with

each other. Aftabizadeh pursued a doctorate degree in mathematics and Marzaan

went on to become a dentist. In June of 2006, Aftabizadeh contacted Marzaan and

the two became reacquainted. Aftabizadeh was a divorced mathematics professor

at Ohio University and was living in Athens, Ohio. Marzaan was married, had just

opened a dental office, and was living in Ladera Ranch, California.

      {¶7} They began an intimate relationship in August 2006, while Marzvaan

was still married. At some point in the spring of 2007 Marzvaan and her husband

terminated their marriage. Marzvaan and Aftabizadeh continued their relationship

until Marzvaan ended it in August 2008. During the course of their relationship,

Aftabizadeh made six cash transfers to Marzaan. Two of the transfers are not

disputed by the parties and are not part of any of the claims Aftabizadeh and

Khayyam Publishing asserted against Marzvaan in the lawsuit. First, Marzaan

performed dental services for Aftabizadeh in August and September 2006 for

which he paid her $30,000. Aftabizadeh’s $30,000 payment for dental services

was not disputed by either party. Second, Aftabizadeh transferred $100,000 on

May 17, 2007 to buy a house at an auction as a real estate investment. The
Athens App. No. 12CA29                                                                7


purchase did not occur and the money was returned to Aftabizadeh. This $100,000

transfer is not part of the lawsuit and is not disputed by the parties.

       {¶8} The remaining four transfers that are part of the lawsuit are: (1)

$20,000 transfer in October, 2006; (2) $200,000 transfer in January, 2007; (3)

$20,000 transfer in April, 2007; and (4) $30,000 transfer in March, 2008. The

parties agreed that Aftabziadeh transferred $20,000 in October, 2006 to Marzvaan

so that she could pay for advertising expenses associated with her dental practice.

He transferred the $200,000 monies to her so she could buy out her husband’s one-

half interest in the marital home. He transferred $20,000 in April, 2007 to her so

that she could pay for living expenses associated with her house. Finally, he

transferred $30,000 in March, 2008 so that she could settle a tax dispute with the

IRS.

       {¶9} It is undisputed that Aftabizadeh never proposed marriage to Marzvaan

and the couple was never engaged to be married. When Aftabizadeh transferred

monies to Marzvaan, he did not verbally state that they were conditional upon

marriage. At no time during the transfers did he state to her that they were loans,

nor did he express any desire to her that she repay him for the transfers. No written

loan agreement exists for any of the transfers. Likewise, at the time Aftabizadeh

made the transfers, he did not express that they were conditional upon him or
Athens App. No. 12CA29                                                               8


Khayyam Publishing receiving office space or business services. No contractual

agreement for office space or business services exists.

      {¶10} In early 2008, during the preparation of his 2007 tax return,

Aftabizadeh informed Marzvaan that he intended to deduct some of the $220,000

in transfers he had made to her in 2007 as business expenses. Marzvaan consulted

with her tax accountant who informed her that she could claim up to $70,000 of

Aftabizadeh’s transfers as business income on her 2007 tax return without

incurring an additional tax burden. As a result, Aftabizadeh expensed $70,000 as

business expenses in 2007. While in his tax advisor’s office, his tax advisor told

Aftabizadeh he would need to get documentation to support the $70,000 as a

business expenses. Aftabizadeh telephoned Marzvaan from his advisor’s office and

requested documentation supporting a business expense deduction. Marzvaan

immediately fabricated an invoice for business expenses on her accounting

software and faxed it to Aftabizadeh’s tax advisor’s office that same day.

      {¶11} In addition to the monetary transfers, Aftabizadeh’s lawsuit seeks the

return of personal property. Specifically, Aftabizadeh purchased bedroom furniture

and had it delivered to Marzvaan’s home. He also transported two Persian area

rugs, a laptop computer, and a television from Ohio to California during one of his

visits. Aftabizadeh valued all of the personal property at $22,800. Marzvaan did
Athens App. No. 12CA29                                                                 9


not contest Aftabizadeh’s valuation of the personal property.

              Appellants/Cross-Appellees First Assignment of Error

I.  THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT
AGAINST APPELLANTS AS TO THEIR CLAIMS FOR FRAUD AND
CERTAIN COMPONENTS OF THEIR CLAIMS FOR UNJUST ENRICHMENT
AND BREACH OF CONTRACT.

                                Standard of Review

      {¶12} When reviewing a trial court's decision on a motion for summary

judgment, we conduct a de novo review governed by the standard set forth in

Civ.R. 56. Comer v. Risko, 106 Ohio St.3d 185, 2005–Ohio–4559, 833 N.E.2d 712,

at ¶ 8. Summary judgment is appropriate when the movant has established (1) that

there is no genuine issue of material fact, (2) that reasonable minds can come to

but one conclusion, and that conclusion is adverse to the nonmoving party, with the

evidence against that party being construed most strongly in its favor, and (3) that

the moving party is entitled to judgment as a matter of law. Bostic v. Connor

(1988), 37 Ohio St.3d 144, 146, 524 N.E.2d 881; citing Harless v. Willis Day

Warehousing Co. (1978), 54 Ohio St.2d 64, 66, 375 N.E.2d 46; see also, Civ.R.

56(C).

      {¶13} The burden of showing that no genuine issue of material fact exists

falls upon the party who moves for summary judgment. Dresher v. Burt (1996), 75

Ohio St.3d 280, 294, 1996–Ohio–107,662 N.E.2d 264. To meet its burden, the
Athens App. No. 12CA29                                                              10


moving party must specifically refer to “the pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, timely filed in the action,” that affirmatively

demonstrate that the nonmoving party has no evidence to support the nonmoving

party's claims. Civ.R. 56(C); see also Hansen v. Wal–Mart Stores, Inc., Ross App.

No. 07CA2990, 2008–Ohio–2477, at ¶ 8. After the movant supports the motion

with appropriate evidentiary materials, the nonmoving party “may not rest upon

the mere allegations or denials of the party's pleadings, but the party's response, by

affidavit or as otherwise provided in this rule, must set forth specific facts showing

that there is a genuine issue for trial.” Civ.R. 56(E). “If the party does not so

respond, summary judgment, if appropriate, shall be entered against the party.” Id.

      {¶14} The trial court issued its summary judgment decision on November 8,

2010 on the two claims that were asserted in Aftabizadeh’s original complaint:

fraud and unjust enrichment. There was no breach of contract claim made in the

original complaint. Thus, the trial court’s summary judgment did not contain any

decision concerning any breach of contract claim. It was not until 2012, when

Aftabizadeh amended his complaint that a breach of contract claim was added to

the lawsuit. Thus to the extent that Aftabizadeh’s assignment of error contains

references to the trial court’s summary judgment on his breach of contract claims,
Athens App. No. 12CA29                                                                 11


it is not well taken.

       {¶15} The evidence before the trial court when it issued its summary

judgment decision consisted of the stipulated facts contained in the parties’

motions, the exhibits attached to the motions and the numerous response briefs,

which included requests for admissions, interrogatories, affidavits, Marzvaan’s

deposition taken February 25, 2010, and Aftabizadeh’s deposition taken April 21,

2010. In its entry, the trial court determined that Aftabizadeh’s claim for unjust

enrichment as to the $200,000 transfer must fail because it was an inter vivos

irrevocable gift. The trial court found that the evidence concerning the remaining

$70,000 in transfers and the personal property did not support a judgment in either

party’s favor as to the unjust enrichment claim and allowed those matters to

proceed to trial. Finally, the trial court held that there was no viable fraud claim as

to any of Aftabizadeh’s claims, finding that Aftabizadeh and Marzvaan were

genuinely in love, but that the love eventually soured.

       {¶16} Aftabizadeh raises several issues under his first assignment or error.

His first issue is that the trial court disregarded his claims for unjust enrichment

and fraud and focused exclusively on the law of gifts. In doing so, he claims that

the court ignored the evidence developed during discovery, or at least did not

construe the evidence most strongly in his favor. He argues that the deposition
Athens App. No. 12CA29                                                               12


testimonies of Marzvaan and Aftabizadeh are subject to different interpretations

and that any conflicting interpretations should have been construed in his favor.

      {¶17} We have reviewed the well-reasoned opinion of the trial court and

find no error in the court’s application of the law. The trial court properly set forth

the law concerning unjust enrichment and gifts. In order to prevail on an unjust

enrichment theory, the plaintiff must establish three elements: (1) he conferred a

benefit on the defendant; (2) the defendant knew of the benefit; and (3) the

defendant retained the benefit under circumstances where it would be unjust for

her to retain that benefit without payment. Cooper v. Smith, 155 Ohio App. 3d

218, 228, 2003-Ohio-6083, ¶30, 800 N.E.2d 372, 379-380 (4th Dist.). No dispute

exists as to whether or not the $200,000 transfer was made, known of, and

retained. The sole question is whether it would be unjust for Marzvaan to retain it.

To make that determination, the trial court correctly applied gift law because

Aftabizadeh’s original complaint alleged the $200,000 was a gift conditioned upon

marriage. If Aftabizadeh gave Marzvaan the $200,000 on the express condition

that it be returned to him if the Marzvaan did not marry him, then it would be

unjust for her to keep the $200,000 when the relationship terminated prior to

marriage. If however, Aftabizadeh could offer no evidence that he placed this

express condition on the gift, then the gift would be an irrevocable inter vivos gift
Athens App. No. 12CA29                                                              13


and it would not be unjust for Marzvaan to keep it. Cooper v. Smith, 155 Ohio

App.3d 218, 2003-Ohio-6083, 800 N.E.2d 372 (4th Dist.)(an engagement ring is a

conditional gift, given in contemplation of marriage, but all other gifts are

irrevocable inter vivos gifts unless they were expressly conditioned on the

subsequent marriage). The issue of unjust enrichment does not arise with absolute

gifts because “enrichment of the donee is the intended purpose of the gift.” Id. at ¶

28, quoting Lane v. Saunders, 4th Dist. Gallia App. No. 85CA5, 1985 WL 17472

(Dec. 13, 1985). Marzvaan’s motion for summary judgment argued that it would

not be unjust for her to retain the $200,000 gift because it was given to her to help

her buy out her husband’s interest in the martial property. She claims that

Aftabizadeh had placed no express conditions on the gift at the time it was given to

her.

       {¶18} We have independently reviewed the evidence, including the

deposition testimonies of both parties that were before the court when it decided

the summary judgment motion and find that the testimony concerning the

$200,000 transfer is not subject to different interpretations. Aftabizadeh’s

testimony concerning the $200,000 transfer was that he gave Marzvaan the money

so that she could buy out her husband’s interest in the marital home. He never

placed any express condition on the money when he gave it to her:
Athens App. No. 12CA29                                                          14


      Q.   Okay. The January 10th, 2007 payment of $200,000, explain
      why you made that payment.

      A.     Soheyla - - I exactly remember this discussion we had in the
      car. Or maybe we were talking a lot about she - - Sam left - - her
      husband left and they have to split whatever they had, and they decide
      only to – the only thing that they had in common was – that they
      agreed to split was the house.
             And we talked a lot about that. And then finally in the car when
      I was returning from California she said she has to give Sam
      $200,000, something like that. And I said, okay, I’ll help you with
      that.

      Q.   Okay. And there wasn’t any written contract relation to this
      amount?

      A.     No, no, no. Me and Soheyla relation was much, much more
      than this.

      Q.    And this one was not intended to compensate you for - - or to
      pay for any business expenses?

      A.    I don’t know. Even if Soheyla needed anything, I would
      probably give her everything I had.

      Q.    This one was intended as a gift; wasn’t it?

      A.    No. I mean, me and Soheyla - - everything I - - the way I
      looked at my relation with Soheyla, that everything - - eventually
      everything between me and Soheyla - - everything that we have is
      going to be ours. So that’s the way I looked at it.

      Q.     So there was no expectation at the time you were discussing
      this with Soheyla that she would have to pay that back to you?

      A.     I thought I’m going to be with Soheyla for the rest of my life,
      so there was no - - I had no reason to even to have a thought that my
      relation with Soheyla is going to break up.
Athens App. No. 12CA29                                                             15




Aftabizadeh’s April 21, 2010 Deposition Trans. Pp. 42, ln.8 – 43, ln.22. Thus,

according to Aftabizdeh’s testimony, which is not subject to different

interpretations, the $200,000 was given to Marzvaan without any express

conditions because he was confident that the two would never break up. Later

when he was asked again about the $200,000, Aftabizadeh testified that he gave it

to her to help her buy out her husband and that he believed he and Marzvaan were

involved in a mutually supportive relationship. He did not believe she was trying

to cheat or defraud him:

      A.      . . . . And that $200,000 that I gave her, she says she needs that
      money to pay her husband to get out of the house, to split the house.
      And I - - in fact, I asked her, Soheyla, how is - - isn’t he going to ask
      you, where did you get that money to pay me? And she said, if he
      asks, I’m going to tell her - - tell him that I borrowed that from my
      sister. She needed that money to pay him.

      Q.    Uh-huh. But it wasn’t - - as we talked about earlier, it wasn’t
      discussed that she would repay that money to you?

      A.     Oh, everything I had, the way that I look at it - - looked at it,
      everything I had, it was hers. Everything she had could be mine. I
      mean, the sense that we were going to be together. I mean, we had
      exchanged e-mails. I mean, I don’t think even Shakespeare could
      write such a romantic e-mails that we had to each other. You know?
      So it was very sincere relation we had.
             I mean, I’m not saying she cheated me. Okay? Or I hope she
      didn’t. All right? And she asked for support and I supported her. And
      I am sure - - I am very positive about that, knowing Soheyla, if I had
      asked her for help, she would have helped me if she could. Okay? I
Athens App. No. 12CA29                                                               16


      mean, that’s the relation we had.

Aftabizadeh April 21, 2010 Deposition Trans. Pp. 77, ln. 6 – 78, ln. 9.

      {¶19} Marzvaan likewise testified that she and her husband faced a lot of

financial stresses and were having trouble financially splitting their marital assets.

The $200,000 was given to her by Aftabizadeh so that she could buy out her

husband’s interest in the marital home and Reza would then have a place to stay

when he visited California:

      Q.    At some point in time you and your husband did file for
      dissolution of your marriage.

      A.     Yes.

      Q.     Since you’re still in the same home, is it reasonable to assume
      that you bought him out of the house?

      A.     Well, that again was Reza’s way of getting out of this. I had
      indicated to him that, you know, even if I wanted to do that, which
      was if at that time, that I have a lot of financial stress from my office
      and a lot of loans even to get this house, and we had - - I myself had
      bought a rental, and so had my husband as well with his brother.
             We were under a lot of pressures as far as finances to go our
      separate ways. So I talked to Reza and said that, you know, I’m not
      having a relationship, an intimate relationship with my husband and
      don’t feel ready to financially separate from him. And so he said that,
      you know, if finances are just, you know, what you are waiting for,
      then I will give you the money to do so.

      Q.     Do you mean to get out of the marriage so that you can - -

      A.    To buy him out, to live in the house, not even to necessarily
      divorce him, but buy him out so he would leave the house so that
Athens App. No. 12CA29                                                             17


      Reza could come and stay.

      Q.     And how much did Reza give you towards that?

      A.    200,000 was what I - - we had the house appraised, and then his
      share of the investment would have been 200,000.

      Q.     I’m sorry, what?

      A.     His share of the investment into the house.

      Q.     Right.

      A.     We’re talking about prime time, peak time - -

      Q.     Oh, yes.

      A.    - - in California at that time. So although the house was maybe
      two years old, if that, it had already gone up.

      Q.     All right. So the 200,000 was to buy him out of the house.

      A.     Correct.

      Q.     And did you in fact use the 200,000 for that?

      A.     Yes.

Marzvaan February 25, 2010 Deposition Trans. Pp. 25, ln. 6 – 26, ln. 23.

      {¶20} On appeal, Aftabizadeh argues that the above testimony is subject to

different interpretations and that, if construed most favorably in Aftabizadeh’s

favor, it must be construed to find that Aftabizadeh gave the $200,000 expressly

conditioned on the right to live in Marzvaan’s house. He also cites testimony from
Athens App. No. 12CA29                                                                18


a second deposition, taken on September 1, 2011. However, that testimony was

given after the trial court rendered its November 8, 2010 summary judgment

decision and was not part of the evidence considered by the trial court. Nor was the

Aftabizadeh September 1, 2011 deposition transcript accepted as a trial exhibit at

the bench trial. See Trial Transcript. p. 129 (motion to admit Aftabizadeh’s

September 1, 2011 deposition transcript as plaintiff’s trial exhibit denied). Thus,

that evidence was not before the trial court and we do not consider it now.

However, even if we were to consider the September 1, 2011 testimony, there is

nothing in that testimony that supports a finding that Aftabizadeh placed an

express condition on the $200,000 at the time he transferred it to Marzvaan in

January, 2007. Instead, he testified about his state of mind in the summer of 2007,

almost six months after the $200,000 transfer. And even in this testimony, he does

not state that he made an express condition on the $200,000 transfer at any time.

He testified only as to his expectations.

      {¶21} We find that the evidence that the parties placed before the trial court

in support of their summary judgment motions can be reasonably interpreted in

only one way: The $200,000 transfer was an irrevocable gift. We cannot find any

evidence that any verbal or written condition was placed on it at the time it was

given. Aftabizadeh and Marzvaan had a close, caring relationship. He wanted to
Athens App. No. 12CA29                                                                19


help her out and sincerely believed that Marzvaan would do the same for him, if

needed. He also thought that if he gave Marzvaan $200,000 to buy out her

husband, Aftabizadeh would have a place to stay when he visited California. The

law does not require that we explore what ulterior motives are held in the

Aftabizadeh’s mind, but only to look at what he expressly stated as conditions at

the time he gave the gift. Cooper v. Smith, 155 Ohio App.3d at 228 (holding that

only what the donor expressly declares at the time the gift is given is relevant to

determine intent; a donor’s expectations of living in a house in the future are not

relevant). We can find no genuine issues of material fact. Construing all of the

evidence in favor of Aftabizadeh we can come to only one conclusion: the

$200,000 was a gift. Based upon a review of all of the evidence, we find that the

trial court did not err in granting Marzvaan summary judgment in her favor on the

$200,000 transfer.

      {¶22} Aftabizadeh’s second issue under his first assignment of error is that

the trial court erred when it found that he did not articulate a viable fraud claim and

granted Marzvaan summary judgment on his fraud claim. To establish fraud,

Aftabizadeh must show: (a) a representation or, where there is a duty to disclose,

concealment of a fact, (b) which is material to the transaction at hand, (c) made

falsely, with knowledge of its falsity, or with such utter disregard and recklessness
Athens App. No. 12CA29                                                              20


as to whether it is true or false that knowledge may be inferred, (d) with the intent

of misleading another into relying upon it, (e) justifiable reliance upon the

representation or concealment, and (f) a resulting injury proximately caused by the

reliance. Gaines v. Preterm-Cleveland, Inc. (1987), 33 Ohio St.3d 54, 514 N.E.2d

709, citing Burr v. Stark Cty. Bd. of Commrs. (1986), 23 Ohio St.3d 69, 491

N.E.2d 1101, paragraph two of the syllabus; Cohen v. Lamko, Inc. (1984), 10 Ohio

St.3d 167, 462 N.E.2d 407. Again, to support his argument, he cites to

Marzvaan’s September 1, 2011 deposition testimony, which, like Aftabizadeh’s

September 1, 2011 deposition testimony, was not evidence considered by the trial

court because it did not exist at the time the trial court granted summary judgment.

There is no evidence provided in support of either of the party’s motion for

summary judgment that would support any findings of fraud. To the contrary,

Aftabizadeh expressly testified that he did not believe Marzvaan intentions were to

cheat him. Aftabhizadeh April 21, 2010 Deposition Trans. P. 78.

      {¶23} At the trial there was evidence that Marzvaan owned a condominium

that was an investment property, and that her parents’ home was titled in her name.

There was no evidence as to the value of these properties or whether Marzvaan

could liquidate them readily. There was also some evidence that her parents had

established a family trust with an inheritance from Marzvaan’s grandfather. There
Athens App. No. 12CA29                                                                21


was no evidence of the size of the res of the trust or whether or not Marzvaan had

control over the assets of the trust or could otherwise direct these monies.

Aftabizadeh argues that the existence of these other non-liquid assets is evidence

of fraud. However, he has provided no evidence that he did not already know

about them. He has provided no evidence that Marzvaan had a duty to disclose

these assets to him, that he relied on a belief that these assets did not exist when he

made the various transfers, that the existence of these assets was material to his

decision to provide her with funds, or that she intentionally hid these assets from

him to mislead him into giving her money. The evidence shows that Marzvaan had

cash-flow problems due to her divorce and the recent opening of her dentistry

practice. The existence of these non-liquid assets does not prove that Marzvaan

was misrepresenting her short-term financial situation. We agree with the trial

court and find that there was simply no evidence of fraud. Aftabizadeh has failed to

provide any evidence on any of the material elements of a fraud claim.

Aftabizadeh’s first assignment of error is overruled. We affirm the trial court’s

grant of summary judgment in Marzvaan’s favor as to the fraud claim.

             Appellants/Cross-Appellees Second Assignment of Error

II. THE TRIAL COURT ERRED IN NOT AWARDING JUDGMENT ON
THE MERITS TO APPELLANTS AS TO THEIR CLAIMS FOR UNJUST
ENRICHMENT AND BREACH OF CONTRACT.
Athens App. No. 12CA29                                                                  22


                                 Standard of Review

      {¶24} Although we use a de novo standard of review for the trial court’s

summary judgment decision, we will not reverse a trial court’s judgment in a civil

trial unless it is against the manifest weight of the evidence. Woody v. Woody, 4th

App. Dist. Athens. No. 09CA34, 2010-Ohio-6049. A trial court’s judgment is not

against the manifest weight of the evidence if some competent and credible

evidence supports it. In determining whether a trial court’s judgment is against the

manifest weight of the evidence, a reviewing court must not re-weigh the evidence.

Under this highly deferential standard of review, we do not decide whether we

would have come to the same conclusion as the trial court. Amsbary v. Brumfield,

177 Ohio App.3d 121, 2008-Ohio-3183, 894 N.E.2d 71 (4th Dist.), at ¶11. Instead,

we must uphold the judgment so long as the record contains “some evidence from

which the trier of fact could have reached its ultimate factual conclusions.” Id.

Moreover, we presume the trial court’s findings are correct because the trial court

is best able to view the witnesses and observe their demeanor, gestures, and voice

inflections and to use those observations in weighing the credibility of the

testimony. This means that the trier of fact is free to believe all, part, or none of

the testimony of any witness who appears before it. Furthermore an appellate

court should not substitute its judgment for that of the trial court when the record
Athens App. No. 12CA29                                                                 23


contains competent, credible evidence going to all of the essential elements of the

case. However, to the extent that the judgment involves a question of law, we

review the question of law independently and without deference. Woody, at ¶17.

      {¶25} Aftabizadeh argues in his second assignment of error that the trial

court’s finding that his breach of contract claim was unmeritorious was contrary to

the manifest weight of the evidence. In its decision, the trial court found that the

parties lacked a written or oral agreement for rent or business services, did not

discuss repayment, or make any financial arrangements should they break up. The

trial court did not find the parties’ income tax returns to be competent, credible

evidence of their actual relationship or intentions and did not give the tax returns

any probative value:

      It appears that the Plaintiff was not concerned with having the money
      repaid to him until the parties broke up. $70,000 which the Plaintiff
      claimed as a business expense and the Defendant claimed as business
      income on the 2007 tax return appears to have been done for the tax
      benefits to the Plaintiff and does not reflect an actual business
      relationship between the parties.

Decision; Judgment Entry, September 14, 2012, p. 10. We have reviewed the

transcript from the bench trial and find that sufficient competent and credible

evidence exists to support the trial court’s determination that Aftabizadeh’s three

payments constituting the $70,000 were not payments he made pursuant to a

business lease or services contract, but were gifts to Marzvaan. Aftabizadeh
Athens App. No. 12CA29                                                                 24


testified at trial that he sent $20,000 to Marzvaan in October 2006 to help her

advertise her dental practice. He claimed that it was to be a loan. Trial Trans. Pp.

24-25. Later on cross-examination, he admitted that all that was discussed when he

gave her the $20,000 was that he was helping her with advertising expenses. There

was no discussion of repayment or of the use of her home or office for Khayyam

Publishing’s business needs at the time the $20,000 transfer occurred. Trial Trans.

Pp. 43-44. As for the second $20,000 transfer made on April 29, 2007, Aftabizadeh

testified that it was a check he wrote to her because she asked him for financial

help because her husband had left. He wrote “rent” on the check. Trial Trans.

Pp.27-28. On cross examination, he testified he did not know if he discussed

Khayyam Publishing’s rental needs and he admitted he never discussed renting

space at her house with her in April, 2007 because he was assuming he was going

to be married and living there forever:

      Q.     And uh, you never discussed any price terms with her about
      rental services? Would that be correct? You didn’t say with her, I am
      going to rent you, your space at your house for $70,000 for one year?
      A.     Never.
      Q.     Uh, and you didn’t discuss any duration terms like the rental
      services are going to be for one year or for two years?
      A.     Never.
      Q.     And that was because the two of you, you thought the two of
      you were going to be married and you’d be living there forever. Is
      that fair to say?
      A.     That’s fair yes.
      Q.     And so essentially you kind of figured you’d be using that
Athens App. No. 12CA29                                                               25


      space more or less indefinitely. Is that correct?
      A.     That’s probably true yes.
      Q.     But you didn’t discuss that kind of thing with Soheyla? You
      didn’t –
      A.     I already said no.

Trial Trans. Pp. 50 – 51. Marzvaan testified that the reason “rent” was written on

the April, 2007 check for $20,000 was because she was paying her “rent” or

mortgage with it. Without her ex-husband contributing to the household expenses

and with the additional expenses associated with starting up her dental practice, she

testified that she was financially burdened and asked for the $20,000 to help her

with her mortgage payment. She testified that there was never any discussion that

it was to be “rent” for Khayyam Publishing. Trial Trans. Pp. 88.

      {¶26} Finally, Aftabizadeh testified that he gave Marzvaan $30,000 in

March, 2008 because she told him she needed money, “She took me to the airport

in Los Angeles airport when I was leaving she said she needs money. And that’s

what I, I remember on her car I wrote a check for $30,000.” Trial Trans. Pp. 30,

60. There was no evidence that he placed any conditions on this $30,000 transfer at

the time he gave it to her or that he expected repayment. In the evidence presented

to the trial court for summary judgment purposes, Marzvaan explained that the

$30,000 was used to settle an IRS dispute she was tangentially involved with

caused by a financial or payroll contractor’s mishandling of retirement and
Athens App. No. 12CA29                                                               26


insurance funds for a number of medical and dental practices. Marzvaan February

25, 2010 Deposition Trans. Pp. 35, 39-40.

      {¶27} Aftabizadeh argued that his tax returns and those of Marzvaan

showed that the parties had a business agreement. He deducted $70,000 of business

expenses in 2007 and Marzvaan included $70,000 of business income in 2007. The

trial court found that the evidence of the parties’ tax returns lacked credibility and

provided no probative value of the parties’ intentions. We agree. Aftabizadeh

testified that after he had transferred $240,000 to Marzvaan in 2007, he met with

his tax advisor. The advisor told him that he could characterize some of the

transfers to Marzvaan as business expenses because he had conducted some of his

publishing business work in California. When he contacted Marzvaan to discuss

this with her, she stated she would need to consult with her tax advisor about

claiming business income. It was determined that she could claim up to $70,000 in

business income without experiencing negative tax consequences. Aftabizadeh’s

tax advisor requested documentation to confirm the business expense so Marzvaan

fabricated an invoice and faxed it to the tax advisor. In response to questioning

from the trial judge, Aftabizadeh testified that if Marzvaan would have been able

to claim $80,000 or $100,000 in business income, then he would have deducted the

corresponding amount as business expenses for tax purposes. Aftabizadeh Trial
Athens App. No. 12CA29                                                                 27


Trans. Pp. 34- 36; 51-56; 61-62;63-64; 71-73. From this testimony, we find that

the parties’ re-characterized their financial transactions in a manner that may have

minimized their tax obligations, but did not reflect the parties’ true intentions or

the manner in which they actually used the funds. As a result, the trial court

decided to disregard the tax returns and give weight instead to the evidence that

showed what the funds were used for and what verbal statements were made at the

time they were given. As the fact finder, this was well within the court’s discretion

and supported by competent, credible evidence.

      {¶28} We find from the testimony presented at trial that there was

competent, credible evidence supporting the trial court’s finding that there was no

business agreement between the parties for rent or other business services and that

the $70,000 in transfers made by Aftabizadeh were not payments made for

business services for Khayyam Publishing, but were unconditional gifts given to

Marzvaan to help her with her business and living expenses. We overrule

Aftabizadeh and Khayyam Publishing’s second assignment of error. We affirm the

trial court’s decision finding that no contractual relationship for rental or business

services existed between the parties. However, as discussed below, we modify the

award, which gave judgment in favor of Marzvaan on Aftabizadeh and Khayyam

Publishing’s claim against her for $40,000. The entire $70,000 claim should have
Athens App. No. 12CA29                                                              28


been denied: the $20,000 from 2006, the $20,000 from 2007 and the $30,000 from

2008.

        {¶29} We now turn to the assignments of error raised by Marzvaan in her

cross appeal.

                    Appellee/Cross-Appellant First Assignment of Error

II.   THE TRIAL COURT ERRED IN ITS DECISION; JUDGMENT ENTRY
AFTER THE BENCH TRIAL WHEN IT AWARDED THE PLAINTIFFS
$30,000 THAT PLAINTIFF DR. AFTABIZADEH PAID TO DEFENDANT DR.
MARZVAAN IN 2006 FOR DENTAL SERVICES.

        {¶30} Marzvaan argues that the trial court made an erroneous finding of fact

and confused the $30,000 payment for dental services Aftabizadeh paid her in

2006 with the $30,000 gift he gave her in 2008. She presents numerous excerpts

from deposition and trial testimony that shows that neither of the parties contested

that the $30,000 payment in 2006 was for dental services Marzvaan rendered to

Aftabizadeh. We find that all parties presented the same evidence with respect to

this $30,000 dental service payment. We have reviewed the record and we can

find no evidence that the $30,000 payment Aftabizadeh made to Marzvaan in 2006

for dental services was disputed or included in this lawsuit. The record shows that

there was only one other payment made by Aftabizadeh to Marzvaan in 2006: a

$20,000 payment in October, 2006 for advertising expenses. The trial court

already disposed of this payment by implicitly finding it was a gift, when it found
Athens App. No. 12CA29                                                               29


that it was not the subject of a business contract. Thus, there was no evidence in

the record of any other $30,000 payment made in 2006.

      {¶31} Not only was the $30,000 payment for dental services never part of

Aftabizadeh and Khayyam Publishing’s lawsuit and undisputed by the parties, both

parties fully discredited the 2006 tax return that mischaracterized the payment as a

“loan.” The evidence showed that Marzvaan’s accountant mischaracterized the

$30,000 Aftabizadeh made for dental services as a “loan” on her 2006 income tax

returns. Marzvaan testified that this was how her accountant decided to treat

Aftabizadeh’s payment for dental services, but she had no explanation for why it

was treated that way. Trial Trans. Pp. 118-122; Plaintiff Trial Exhibit 9.

Aftabizadeh makes much of this evidence – not to try to collect this sum as a loan

– but to impeach Marzvaan’s credibility. On appeal, Aftabizadeh continues to

explain that he paid $30,000 for dental services in 2006, but that Marzvaan falsely

reported it as a loan, “Indeed, it appears Appellee apparently does not have an

understanding as to what constitutes income for tax reporting puposes. In 2006, she

falsely reported $30,000 worth of dental work services to Appellant Reza as a loan

from him.” Appellant’s Brief, filed February 19, 2013, pp. 9 (emphasis added).

Thus, both parties stipulated that the $30,000 payment in 2006 was for dental

services Marzvaan provided to Aftabizadeh and both parties stipulated that
Athens App. No. 12CA29                                                                30


Marzvaan’s treatment of it as a loan on her 2006 tax return was improper.

      {¶32} The trial court appears to have reviewed the deposition testimony of

Marzvaan from September 1, 2011, which was not admitted into evidence at the

trial, to reach the conclusion that Marzvaan believed the payment was a loan. But

our review of this transcript shows that Marzvaan did not believe it was accurately

characterized as a loan on her 2006 tax return. In her deposition testimony, she

stated, “I believe he spend [sic] about $30,000 amount of money for dental work

that he did in my office, and I think I charged him $30,000 even. So I’m assuming

that’s that income, but I’m not sure why it’s said as loan rather than being placed

as income.” Marzvaan September 1, 2011 Deposition Trans. P. 55. We cannot

find any evidence on the record that Marzvaan believed the $30,000 payment for

dental services was accurately characterized as a “loan.”

      {¶33} The trial court found that Marzvaan’s testimony that she provided

dental work was not credible and there was no invoice presented into evidence.

The lack of an invoice for the dental services is not surprising given that the parties

did not contest this issue and no claim for the return of this $30,000 was part of the

claims in the lawsuit. The trial court does not address the fact that Aftabizadeh

has presented no claim in his lawsuit for a return of this $30,000 payment. Based

on our review of the record, we find the evidence shows: (1) there was no claim
Athens App. No. 12CA29                                                               31


against Marzvaan for a return of the $30,000 in dental services in the complaint or

amended complaint; (2) Aftabizadeh testified he received dental services from

Marzvaan in 2006 and paid $30,000 for them; (3) Marzvaan testified she provided

$30,000 in dental services to Aftabizadeh in 2006; (4) Aftabizadeh testified that the

2006 tax return showing the $30,000 in dental services as a loan was a false

statement, made to avoid the payment of taxes; and (5) Marzvaan testified that the

characterization of the $30,000 as a loan on her income tax was an unexplainable

error by her accountant. Because there was no pending claim for a $30,000 loan in

the lawsuit, both parties stipulated the payment was for dental services; and both

parties fully denounced and discredited the 2006 income tax statement

characterizing the payment as a loan, we find the trial court’s decision finding this

$30,000 to be a loan is against the manifest weight of the evidence.

      {¶34} Moreover, as a matter of law, to find that Aftabizadeh was legally

entitled to repayment of the $30,000 transfer made in 2006, there must be

competent credible evidence going to all of the essential elements of either a claim

of unjust enrichment or a loan. Any claim for unjust enrichment must fail because

all of the evidence on the record shows that Marzvaan was not unjustly enriched;

she provided dental services in return for the $30,000 payment. And, there was no

evidence that the parties intended to make a loan. A contract is generally defined as
Athens App. No. 12CA29                                                                32


a promise, or a set of promises, actionable upon breach. Essential elements of a

contract include an offer, acceptance, contractual capacity, consideration (the

bargained for legal benefit and/or detriment), a manifestation of mutual assent and

legality of object and of consideration. A meeting of the minds as to the essential

terms of the contract is a requirement for enforcing the contract. Episcopal

Retirement Homes, Inc. v. Ohio Dept. of Indus. Relations (1991), 61 Ohio St.3d

366, 369, 575 N.E.2d 134. Minster Farmers Coop. Exchange Co., Inc. v. Meyer,

117 Ohio St.3d 459, 2008-Ohio-1259, 884 N.E.2d 1056, ¶ 28, quoting Kostelnik v.

Helper, 96 Ohio St.3d 1, 2002-Ohio-2985, 770 N.E.2d 58, ¶ 16. There is no

evidence on the record that either party had a “meeting of the minds” that the

$30,000 payment for dental services would actually be a loan that Marzvaan would

be required to repay.

      {¶35} After a complete review of the record, we cannot find any competent,

credible evidence to support a legal finding that Marzvaan must repay the $30,000

she received from Aftabizadeh for the dental work she provided in the summer of

2006. The manifest weight of the evidence shows that this sum was paid for dental

services and Aftabizadeh made no claim for the repayment of this money. All the

parties discredited the 2006 tax return characterization of the income as a “loan.”

The record shows that the parties repeatedly characterized their financial
Athens App. No. 12CA29                                                               33


transactions as “business expenses” or “business income” or, in the case of the

$30,000 payment for dental services, a “loan” for tax purposes that had no

correlation to the parties’ intentions or their actual uses of those funds. And, there

is insufficient evidence to support a legal determination that Aftabizadeh and

Khayyam Publishing are entitled to repayment under either the law of unjust

enrichment or the law governing contractual loan agreements.

      {¶36} The trial court’s decision is confusing in the manner in which the

damages are assessed. Although the trial court found that the full $70,000, which

was comprised of the three payments of $20,000 in 2006, $20,000 in 2007, and

$30,000 in 2008, was not made pursuant to any business contract and was a gift,

the court does not award a judgment in Marzvaan’s favor for the full $70,000 as it

should have. Instead, it looks at the $30,000 payment in 2006 made for dental

services, a payment separate and apart from the $70,000 at issue in the case, which

was not claimed as damages in the lawsuit, and awards $30,000 of his $70,000

claim to Aftabizadeh and denies him the remaining $40,000. To clarify, the entire

claim of $70,000 should have been denied when the trial court found those three

payments to be gifts. The additional $30,000 payment made in 2006 was awarded

to Aftabizadeh even though he did not have a claim for it in his lawsuit. We

reverse that $30,000 award.
Athens App. No. 12CA29                                                              34


      {¶37} Accordingly, we sustain the Appellee-Cross Appellant’s first

assignment of error and reverse the trial court’s award of $30,000 to Aftabizadeh

and Khayyam Publishing.

              Appellee/Cross-Appellant Second Assignment of Error

II.   THE TRIAL COURT ERRED WHEN IT AWARDED THE PLAINTIFFS
$22,800 FOR PERSONAL PROPERTY AFTER THE BENCH TRIAL.

      {¶38} Marzvaan argues that the trial court’s award of $22,800 was against

the manifest weight of the evidence. Marzvaan claims that the evidence shows that

Aftabizadeh abandoned his personal property at her house and that he never placed

any condition that she return them. The trial court found that there was no

evidence that any of the personal property was transferred to Marzvaan as a gift.

We agree with the trial court’s findings. There was competent, credible evidence

on the record that Aftabizadeh did not intend to make a gift of his personal

property. The evidence on the record shows that Aftabizadeh purchased the

bedroom suit primarily for his own use and that he brought his rugs, television, and

computer for his own use and comfort while staying in California. Marzvaan

testified that she already had a bedroom suite but that Aftabizadeh did not want to

sleep on it because it was used as her marital bedroom suite with her ex-husband.

Therefore, Aftabizadeh purchased a second bedroom suite that he would feel

comfortable using while staying there. This is competent, credible evidence that
Athens App. No. 12CA29                                                               35


the bedroom suite was not intended as a gift to Marzvaan, but was a purchase made

for Abftabizadeh’s use. Trial Trans. Pp. 38- 40; 97-98.

      {¶39} The evidence also showed that the rugs and the television were items

Aftabizadeh brought for his own comfort. Marzvaan had no carpet on her floors.

She testified that she had stone floor with no carpet and that she preferred that

because she had cats. Trial Trans. P. 101. As a result, Aftabizadeh brought two

Persian rugs he had acquired from his sister with him on one of his trips to

California. Marzvaan testified that she did not like having a television in her

bedroom, but that Aftabizadeh did, so he brought one to watch in her bedroom.

Trial Trans. P. 100-101. The manifest weight of the evidence shows that all of the

personal property was purchased or brought to the house for Aftabizadeh’s use.

Marzvaan had her own bedroom suite, she did not like to have rugs or carpets

because of her cats, and she did not like to have a television in her bedroom. There

is no evidence that Aftabizadeh intended to make a gift of any of these unneeded or

undesirable things to her. Nor was there any evidence that he abandoned them. At

trial, Aftabizadeh put on competent, credible evidence valuing these various items

of personal property at $22,800.

      {¶40} We find that there was competent, credible evidence to support the

trial court’s finding that the personal property Aftabizadeh brought to California
Athens App. No. 12CA29                                                           36


was intended for his personal use and comfort and was not a gift to Marzvaan and

that the reasonable value of these items was $22,800. We overrule Marzvaan’s

second assignment of error and affirm the trial court’s decision granting an award

of $22,800 to Aftabizadeh and Khayyam Publishing.

      {¶41} In sum, we overrule the Appellants/Cross-Appellees’ first and second

assignments of errors and affirm the trial court’s summary judgment award to

Marzvaan and the trial court’s judgment following the bench trial finding no

business contract between the parties existed. We sustain the Appellee/Cross-

Appellant’s first assignment of error and reverse the judgment award of $30,000 to

Aftabizadeh and Khayyam Publishing. We overrule Appellee/Cross-Appellant’s

second assignment of error and affirm the court’s award of $22,800 to

Aftabizadeh.

      {¶42} The clerk shall serve a copy of this order on all counsel of record and

any unrepresented parties at their last known addresses by ordinary mail.

                                           JUDGMENT AFFIRMED IN PART,
                                           REVERSED IN PART.
Athens App. No. 12CA29                                                                37


                              JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED IN PART AND
REVERSED IN PART and that the Appellee/Cross-Appellant and
Appellants/Cross-Appellees split the costs herein.

      The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Athens County Common Pleas Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date
of this entry.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Harsha, J. & Abele, J.: Concur in Judgment and Opinion.


                                              For the Court,

                                       BY: _________________________
                                           Matthew W. McFarland
                                           Presiding Judge




                             NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.